1

2

3

4

5
                              UNITED STATES DISTRICT COURT
6
                                    DISTRICT OF NEVADA
7
                                               ***
8

9    JAMES DAVID McCLAIN,                            Case No. 3:14-cv-00269-MMD-CBC

10                                   Petitioner,                   ORDER
           v.
11

12   ROBERT LeGRAND, et al.,

13                                Respondents.

14

15         Respondents’ motion for enlargement of time (ECF No. 85) is granted, and the

16   time for Respondents to file an answer is extended up to and including July 22, 2019.

17         DATED THIS 9th day of July 2019.

18
                                                     ________________________________
19                                                   MIRANDA M. DU
                                                     UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28
